Citation Nr: 1643225	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  07-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chondromalacia of the right knee, to include osteoarthritis, from September 1, 1993, to November 1, 2011.

2.  Entitlement to a compensable evaluation for chondromalacia of the left knee, to include osteoarthritis, from September 1, 1993, to November 1, 2011.

3.  Entitlement to a disability evaluation in excess of ten percent for bilateral pes planus with metatarsalgia and Achilles tendonititis from September 1, 1993 under Diagnostic Code 5003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appealed the Board's September 2014 decision concerning these issues.  In February 2016, the Veteran and the VA agreed to a Joint Motion for Remand, vacating the Board's decision, solely with regard to whether or not the Veteran was entitled to a compensable evaluation for painful, albeit nonlimited, motion, under Diagnostic Code 5003 for both his knees and feet.

The issue of entitlement to a rating for painful arthritis of bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 1, 2011, the Veteran's right knee was productive of painful, albeit nonlimited, motion.

2.  Prior to November 1, 2011, the Veteran's left knee was productive of painful, albeit nonlimited, motion.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2011, the criteria for a rating of 10 percent for a right knee chondromalacia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5003 (2015).

2.  Prior to November 1, 2011, the criteria for a rating of 10 percent for a left knee chondromalacia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded multiple VA examinations in connection with his claims.  These examinations are adequate and have fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Knees

The Veteran contends that he is entitled to a compensable rating for his right and left knee prior to November 1, 2011.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the period under consideration, the Veteran's bilateral knee disability is rated under Diagnostic Code 5003.

Under Diagnostic Code 5003 for degenerative arthritis, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling ,muscle spasm, or satisfactory evidence of painful motion.  In the evidence of painful motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joints.

In determining what constitutes painful motion under Diagnostic Code 5003, the Court acknowledged in Petitti v. McDonald that objective evidence of painful motion is not "limited to a doctor's findings, specifically involving range-of-motion tests.....[but] a lay description detailing observations of a Veteran's difficulty walking, standing, sitting, or undertaking other activity falls within the scope of satisfactory evidence of painful motion that has been objectively confirmed."  Petitti v. McDonald, 27 Vet. App.415, 428-29 (2015).  Although a "Veteran's testimony, alone, is not enough...objective confirmation from a person other than the Veteran or claimant, be it a medical examiner or a lay person, of a Veteran's joint pain is sufficient."  Id.

By way of history, in April 1992, the Veteran underwent a Compensation and Pension (C&P) examination for his knees in which he stated that his knees pained him, were stiff, and "locked" from time to time.

In April 1993, the Veteran underwent a C&P examination in the examiner determined the Veteran's knees were normal.  At the examination, the Veteran stated that his knee pain had nearly resolved, as he had stopped running and had changed his exercise program.

In January and February 2004, the Veteran's physician documented the Veteran's bilateral knee arthritis and pain.

In September 2004, the Veteran's medical records indicate he complained of a long history of pain running down his knee and leg.

In July 2006, the Veteran informed his physician he had suffered from knee pain since the 1960s.  The pain occurred due to physical activity and stress.

In August 2006, the Veteran complained of an abrupt and intense bout of pain.

In February 2007, the Veteran submitted a statement explaining his continual knee pain even since his time in the infantry.

In March 2007, the Veteran complained of increased pain and tenderness in his knees.

In August 2008, the Veteran's treating physician submitted a statement indicating that the Veteran had long suffered from painful, progressive osteoarthritis in his knees for the past 25 years.

In March 2010, the Veteran complained of chronic bilateral knee pains stemming from his time in service.

In September 2010, the Veteran recounted chronic right and left knee pains.

In November 2011, the Veteran underwent a C&P examination for his knees in which the Veteran complained of bilateral pain in his knees.

In October 2013, the Veteran disputed the accuracy of his April 1993 C&P examination.  He believed he was not adequately screened in the examination, and the physician, who was not an orthopedic surgeon, was not qualified to conduct the examination.

That same month, in October 2013, the Veteran underwent a hearing with the undersigned Veterans' Law Judge.  He explained he had suffered from pain in his knees consistently since his time in service.  The Veteran was very specific, explaining that he had good days and bad days in regard to the pain, but he could not honestly say the pain had drastically increased throughout the period on appeal.

Applying the law to the facts of the case, the Board finds the Veteran entitled to a 10 percent rating for painful movement of the right and left knee under Petitti and Diagnostic Code 5003.  A review of the evidence demonstrates the Veteran consistently complained of and experienced pain throughout the period of appeal, and he had been diagnosed with osteoarthritis.  Thus, the Veteran qualifies for a rating under Diagnostic Code 5003 with diagnosed arthritis and painful motion.  The Board acknowledges the April 1993 examination in which the Veteran explained he was nearly pain free, but being "nearly" free from pain still means the Veteran experienced a little pain, especially given the totality of the Veteran's pain evidence throughout the period of appeal.


ORDER

Entitlement to a 10 percent rating for arthritis in the right and left knees from September 1, 1993, is granted.


REMAND

The Veteran contends that he is entitled to separate ratings for painful motion due to arthritis in both feet.  For the following reasons, the Board finds that a remand is warranted.

As noted above, under Diagnostic Code 5003 for degenerative arthritis, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the evidence of painful motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joints.

As the parties agreed to in the JMR, under 38 C.F.R. § 4.45 (f) (2015), "multiple involvements of the ...interphalangeal, metatarsal and tarsal joints of the lower extremities...are considered groups of minor joints, ratable on a parity with major joints".

A review of the evidence reveals that the Veteran suffered painful movement in a group of minor joints, the interphalangeal, metatarsal, and tarsal joints:

In April 1992, the Veteran underwent a C&P examination for his feet in which he stated that he experienced burning and tiredness of his feet, particularly when walking.  He explained that his feet were still flat.  The examiner determined the Veteran suffered from sagging of the arches.

In April 1993, the Veteran participated in a C&P examination in which the examiner determined he suffered from mild bilateral pes planus.  The Veteran's metatarsal tenderness was resolved; the Achilles tendon was not tender.

In July 2006, the Veteran reported intermittent pain in both of his feet.  The pain occurred several times a week with each episode lasting several hours.  The pain was aching, oppressive, and burning, ranking as a six on a ten-point scale.  The pain occurred due to physical activity.  The Veteran suffered from pain and fatigue while at rest, as well as pain, stiffness, swelling, and fatigue while standing and walking.  Upon examination, the Veteran was diagnosed with flat feet, with no signs of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.

In February 2007, the Veteran submitted a statement explaining that he suffered from pes planus that caused pain with walking and standing for long periods of time.  He said the condition continued to worsen.

In November 2011, the Veteran underwent a C&P examination for his feet in which he was diagnosed with metatarsalgia, Achilles tendonitis, and pes planus.  The Veteran explained that he suffered from continued pain in both feet, with the pain stemming from the metatarsal and posterior Achilles area.  The Veteran believed that he did not experience any complaints related to the pes planus, as all of the pain originated with the Achilles tendonitis and metatarsalgia.  During episodes of pain, the Veteran was unable to walk, and standing is limited to 30 to 40 minutes.  Upon examination, the examiner determined the Veteran was capable of heel and toe walking with a normal gait, but suffered from mild pes planus with non-weight-bearing, as well as pes planus with weight bearing.  He did not experience forefoot pain with torsion, but he was tender to palpation at the post Achilles attachment.

Lastly, the examiner determined the imaging studies demonstrated abnormal findings in the Veteran's feet.  The examiner, however, made no determination as to whether or not the imaging studies demonstrated that the Veteran suffered from arthritis.

In October 2013, the Veteran disputed the accuracy of his May 1993 C&P examination.  He believed he was not adequately screened in the examination, and the physician, who was not an orthopedic surgeon, was not qualified to conduct the examination.

Applying the law to the facts of the case, the Board finds that there is ample evidence that the Veteran suffered from pain throughout the period of appeal related to his foot.  However, to receive a disability rating for arthritis under Diagnostic Code 5003, there must be "established by x-ray findings."  The Board cannot find any arthritis diagnosis of the feet throughout the period on appeal.  Thus, a remand is in order to determine if the Veteran suffers from arthritis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his right and left knees to assess the nature and severity of his condition.  The examiner is asked to specifically address whether or not the Veteran suffers from any form of arthritis in his foot, Achilles tendon, or metatarsalgia.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


